                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 CLINTON BARTLEY,

         Plaintiff,

 vs.                                               CASE NO.:

 THE CRAFTY CRAB CORP, a Florida
 Profit Corporation,

         Defendant.
                                             /

                        COMPLAINT & DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff, CLINTON BARTLEY (“Plaintiff”), by and through his

undersigned counsel, and hereby files this Complaint against the Defendant, THE CRAFTY CRAB

CORP (“Defendant”), a Florida Profit Corporation, for unpaid overtime compensation and other

relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”), and

alleges as follows:

                                         INTRODUCTION

       1.      This is an action by the Plaintiff against his previous employer for unpaid overtime

wages and retaliation pursuant to the Fair Labor Standards Act (“FLSA”). Plaintiff seeks damages,

reasonable attorney’s fees, and other relief under the Fair Labor Standards Act, as amended, 29

U.S.C. § 216(b) (the “FLSA”).

                                          JURISDICTION

       2.      This action arises under the Fair Labor Standards Act, 29 U.S.C. §210, et. seq.

Jurisdiction is proper in this court pursuant 29 U.S.C. § 216.

                                                 VENUE
          3.    The venue of this Court over this controversy is proper based upon the claim arising

in Brevard County, Florida.

                                            PARTIES

          4.    Plaintiff worked as a “cook” for Defendant in Florida.

          5.    Plaintiff was an employee of the Defendant within the last three (3) years, from

approximately May 2019 through June 2019.

          6.    Defendant, THE CRAFTY CRAB CORP, is a restaurant in West Melbourne,

Florida.

                              FLSA ENTERPRISE COVERAGE

          7.    At all material times (2017-2020), Defendant was an enterprise subject to the

FLSA’s provision on minimum wage and overtime wages.

          8.    At all times material hereto, Defendant was and is an enterprise covered by the

FLSA pursuant to 29 U.S.C. § 203(s)(1)(A).

          9.    At all material times (2017-2020), Defendant was an enterprise engaged in

commerce or in the production of goods for commerce, in that said enterprise had at least two

employees engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced

for commerce by any person (i.e. food, restaurant equipment, telephones, computers, pens, and

paper).

          10.   Defendant’s employees ran credit card transactions which engaged in interstate

commerce, handling or otherwise working with materials that have been moved in or produced for

interstate commerce (i.e. telephones, computers, pens, and paper).




                                                 2
       11.     At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of FLSA.

       12.     At all times material hereto, Defendant was and continues to be an “employer”

within the meaning of the FLSA.

       13.     Based upon information and belief, the annual gross revenue of Defendant was in

excess of $500,000.00 per annum during the relevant time period.

                                  FACTUAL ALLEGATIONS

       14.     Plaintiff was employed with Defendant from approximately May 2019 through

June 2019.

       15.     Plaintiff worked as a “cook.”

       16.     Plaintiff’s job duties included, but were not limited to preparing food for patrons.

       17.     Plaintiff was paid at a rate of $12.50 per hour throughout his employment.

       18.     Plaintiff was a full-time employee.

       19.     Plaintiff did not have any authority to hire employees.

       20.     Plaintiff did not have any authority to fire employees.

       21.     Plaintiff did not exercise independent discretion and independent judgment with

respect to matters of significance.

       22.     Plaintiff should have been classified as a non-exempt employee by Defendant.

       23.     Plaintiff was assigned work by supervisors.

       24.     Plaintiff was assigned a set schedule by supervisors

       25.     During Plaintiff’s employment, Plaintiff worked in excess of forty (40) hours per

work week during one or more work weeks.

       26.     When Plaintiff worked overtime hours, he worked an average of fifteen (15) hours




                                                 3
over 40 hours per week.

        27.    Defendant knew or should have known of Plaintiff’s schedule and hours worked

each week.

        28.    Plaintiff was eligible to be paid overtime pay at time and one half his regular rate.

        29.    Plaintiff was not compensated at time-and-one-half for all hours worked in excess of

forty (40) hours in a workweek.

        30.    Due to this pay policy or practice by the Defendant, Plaintiff was not paid overtime

compensation for all of the overtime hours worked.

        31.    Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiff are in the possession and custody of the

Defendant.

        32.    Defendant’s failure and/or refusal to properly compensate Plaintiff at the rates and

amounts required by the FLSA were willful.

        33.    During his employment, Plaintiff complained to Defendant regarding how he was

paid.

        34.    Defendant did not investigate Plaintiff’s claims.

        35.    Defendant refused to correct the manner in which Plaintiff was paid.

               COUNT I - RECOVERY OF OVERTIME COMPENSATION

        36.    Plaintiff re-alleges and incorporates paragraphs 1-35 as if fully set forth herein.

        37.    Plaintiff regularly worked in excess of forty (40) hours per week.

        38.    Plaintiff was not properly compensated at the statutory rate of one and one-half times

Plaintiff’s regular rate of pay for the hours he worked in excess of forty (40) hours each workweek.

        39.    Plaintiff was and is entitled to be paid at the statutory rate of overtime calculation for




                                                   4
those hours worked in excess of forty (40) hours.

       40.     At all times material hereto, Defendant failed, and continues to fail, to maintain proper

time records as mandated by the FLSA.

       41.     Defendant’s actions were willful and/or showed reckless disregard for the provisions

of the FLSA as evidenced by its failure to compensate Plaintiff for overtime for all hours worked in

excess of forty (40) hours per weeks when they knew, or should have known, such was, and is due.

       42.     Defendant failed to properly disclose or apprise Plaintiff’s rights under the FLSA.

       43.     Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered and

continues to suffer damages and lost compensation for time worked over forty (40) hours per week,

plus liquidated damages.

       44.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to 29

U.S.C. §216(b).

       45.     At all times material hereto, Defendant failed to comply with Title 29 and United

States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, with respect to the Plaintiff

by virtue of the management policy, plan, or decision that intentionally provided for the compensation

of less than time-and-one-half for overtime hours worked.

       46.     Based upon information and belief, Plaintiff is/was not paid proper overtime for hours

worked in excess of forty (40) in one or more workweeks, because Defendant failed to properly pay

Plaintiff proper overtime wages.

       47.     Plaintiff demands a trial by jury.

       48.     Defendant violated Title 29 U.S.C. §207 for the relevant period of time in that:

               a.      Plaintiff worked in excess of forty (40) hours per week for the period of

       employment with Defendant;




                                                    5
               b.      No payments, and provisions for payment, have been made by Defendant to

       properly compensate Plaintiff at the statutory rate of one and one-half times Plaintiff’s regular

       rate for those hours worked in excess of forty (40) hours per work week as provided by the

       FLSA; and

               c.      Defendant failed to maintain proper time records as mandated by the FLSA.

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor against

Defendant: awarding Plaintiff overtime compensation in the amount due for Plaintiff’s time worked

in excess of forty (40) hours per work week while employed; an equal amount in liquidated damages;

awarding Plaintiff pre-judgment and/or post-judgment interest; an award of costs and expenses of this

action together with reasonable attorneys’ and expert fees, and any other further relief the Court deems

just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial on all issues so triable against Defendant.

       DATED this __10th____ day of March, 2020.

                                                       Respectfully submitted,

                                                       /s/ Louis Montone
                                                       Carlos V. Leach, Esq.
                                                       Fla. Bar No.: 540021
                                                       Louis Montone, Esq.
                                                       Fla. Bar No.: 0112096
                                                       The Leach Firm, P.A.
                                                       631 S. Orlando Ave., Suite 300
                                                       Winter Park, Florida 32789
                                                       Direct: (321) 441-4103
                                                       Facsimile: (407) 960-4789
                                                       E-mail: cleach@theleachfirm.com
                                                       E-mail: lmontone@theleachfirm.com
                                                       Attorneys for Plaintiff




                                                   6
